FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARITO VILLASEÑOR,                             No. 11-56719

               Plaintiff - Appellant,             D.C. No. 5:08-cv-00419-CAS-
                                                  PJW
  v.

CLINTON; et al.,                                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Margarito Villaseñor appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his hand injury. We have jurisdiction under 28 U.S.C. § 1291. We

review for abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2002) (dismissal for failure to comply with court order and failure to prosecute);

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam) (dismissal for failure

to comply with local rules). We affirm.

       The district court did not abuse its discretion by dismissing Villaseñor’s

action with prejudice after Villaseñor failed to take any action for more than one

year. See Pagtalunan, 291 F.3d at 642-43 (discussing the five factors for

determining whether to dismiss a claim for failure to prosecute or failure to comply

with a court order); Ghazali, 46 F.3d at 53 (explaining that a court must weigh the

same five factors to determine whether dismissal for failure to follow a local rule

was an abuse of discretion).

       The district court did not abuse its discretion by denying Villaseñor’s motion

for reconsideration because Villaseñor failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration).

       Villaseñor’s request for an order directing his prison facility to provide him

access to the law library, set forth in his reply brief, is denied.

       AFFIRMED.




                                             2                                  11-56719